DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 07/21/2022 has been considered but are not persuasive. 
Applicant mainly argues on Page 6 that:
“The Office Action then turned to Vigneaux, citing the FIG. 2 and paragraph [0045]. Paragraph [0045] of Vigneaux refers to rod-like stress-inducing elements SE1, SE2, which comprise/form rod-like holes HO1, HO2. The stress-inducing elements are hollow and are provided with seals SL1-SL4 at the ends thereof. “These seals SL1-SL4 seal off the rod- like holes HO1, HO2 so that a default, atmospheric pressure is maintained within these holes, whatever external pressure is applied to the optical fiber FD.” Vigneaux at paragraph [0045].
Based on the disclosure of Vigneaux, the rod-like holes HO1, HO2 are not pressure equalization channels but rather are sealed tubes/holes formed in the core CO of the optical fiber FD of Vigneaux. Thus, Vigneaux cannot remedy the shortcomings of Porter and Yu to arrive at the claimed invention.”  

	Examiner respectfully disagrees.  Firstly, there is nothing particular in claim that structurally differentiates the holes in Vigneaux from the claims.  The claim language does not exclude sealed tubes/holes to be used as pressure equalization channels.  The claim only requires a channel, in this case, sealed holes HO1, HO2 constitute a channel.  Pressure equalization is a function being performed by the channel.  As noted by applicant, in ¶0045 of  Vigneaux, atmospheric pressure is being maintained, that it equalized using these holes.  Therefore, these holes are capable of performing pressure equalization, in this case, with atmospheric pressure. It is noted that claims also do not require what type of pressure equalization is being performed.   Examiner has used the reference Vigneaux, only to show that such channels, capable of pressure equalization, can be formed inside the fiber.  All other limitations are taught by Porter in view of Yu.  Hence it would have been obvious to a person of ordinary skill to look for such alternatives to providing / forming an equalization channel  for reasons as cited in the office Action (pages 4-5). 
	In view of these reasons, the claims 1-20 stand rejected.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Porter [US 4210029 A] in view of Yu [US 20120210797 A1], and further in view of Vigneaux [US 20120234101 A1].
As per claim 1, Porter teaches a pressure sensing guidewire, comprising:
a tubular member having a proximal region and a housing region (Porter Figs 1-2, item 312 has two regions one near the external equipment, the proximal region and one near the artery 320, the housing region); 
an optical pressure sensor disposed within the housing region (Porter Fig 1 item 310); 
wherein the optical pressure sensor includes a sensor body (Porter Fig 2 housing 338 and other components supporting membrane 344) and
 a deflectable membrane coupled to the sensor body (Porter Fig 2 item 344); 
an optical fiber coupled to the sensor body and extending proximally therefrom (Porter Fig 2 item 340 comprising fibers 314, 316, 318); and 
a pressure equalization channel (Porter Fig 2 item 342, Col 2 lines 38-40 “plug contains a fluid conducting passage between the space containing the internal ends of the light guides and the fluid line to equalize the pressure therebetween”, Col 3 lines 12-15), and
wherein the pressure equalization channel is in fluid communication with the deflectable membrane (Porter Col 3 lines 12-15 “The plug is provided with a hole 342 providing communication between the cavity bounded by the membrane 344 and the air passage provided by the tube 312”).
Porter does not expressly teach wherein the deflectable membrane includes a polymer, and the pressure equalization channel is formed in the optical fiber, the sensor body, or both.  However, these as known as evidenced below.
Yu, also in same field of pressure monitoring using fiber optic sensor, teaches wherein the deflectable membrane includes a polymer (Yu ¶0067, Figs 4H to 4I, a polymer diaphragm layer 58).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus Porter by integrating polymer based diaphragm as in Yu.  The motivation would be to provide ultra-miniature pressure sensors for highly sensitive in vivo pressure measurements (Yu ¶0006). 
Porter in view of Yu does not expressly teach the pressure equalization channel is formed in the optical fiber, the sensor body, or both.  
Vigneaux teaches the pressure equalization channel is formed in the optical fiber, the sensor body, or both (Vigneaux Fig 2, ¶0045, fiber FD comprising channel (rod-like holes HO1, HO2) formed within, for maintaining atmospheric pressure).  
Hence from Vigneaux, it was known that pressure channel can be formed within the fiber also.  This is just another method of providing a channel, from Porter, where channel is not part of the fiber.  Before the effective filing date of the claimed invention it would have been obvious to modify the apparatus in Porter in view of Yu, by using fiber with integrated channel.  Firstly, this is an obvious modification in view of MPEP 2144.04.V.B, which discusses that the use of a one piece construction instead of the structure disclosed in the prior art (In this case Porter) would be merely a matter of obvious.  The modification is such a modification using known integrated structure. This would have been an obvious modification since, effectively both arrangements are capable of providing same effect, i.e. pressure equalization or stabilization.  Further, in this case, one advantage of using such integrated mechanism, would be to save time in coupling the components to the sensor body.  The optical fiber FD would have inherent pressure equalization and only requires direct coupling to the sensor.    
As per claim 5, Porter in view of Yu and Vigneaux further teaches wherein the pressure equalization channel, extends through the optical fiber (Vigneaux Fig 2).
As per claim 6, Porter in view of Yu and Vigneaux further teaches the optical fiber has a longitudinal axis and wherein the pressure equalization channel is radially offset from the longitudinal axis (Vigneaux Fig 2).
As per claims 12, 20, have limitations similar to claim 1 and is rejected for same reasons as above.  Porter in view of Yu and Vigneaux further teaches 
As per claims 7-10, 16-17, Porter in view of Yu and Vigneaux further teaches wherein the deflectable membrane includes a proximal coating (Yu Figs 4D to 4I, ¶0069 reflective layer 72), wherein the proximal coating includes a metal (Yu ¶0069 “a thin metal layer (less than 50 nm in the thickness), or an optical coating (i.e., alternative layers of dielectric materials) 72”), 
wherein the deflectable membrane includes a distal coating (Yu Fig 4I item 60), wherein the distal coating includes a metal (Yu ¶0067 “reflective diaphragm layer 60, … As one example, a thin UV-curable polymer layer (e.g., negative photoresist) and a metal layer formed of Ag, Cu, Au, or Ti ”), 
As per claims 11, 18, Porter in view of Yu and Vigneaux further teaches wherein the deflectable membrane is encased in a coating (Yu Fig 4I item 880, ¶0090 “additional polymer layers 80. These additional layers of polymer render additional protection from the external environment and improve the biocompatibility of the sensor especially in biomedical applications which expose the sensors to the body fluids such as blood, urine...”).
Porter in view of Yu and Vigneaux does not expressly teach the coating is fluid impermeable.  However, as discussed above, the purpose of additional polymer layer 80 is to provide protection to the sensor form external environment including blood and urine.  Hence making this fluid impermeable would be an obvious modification.  One motivation would be to prevent metal layer 60 from corrosion effects.   
As per claim 19, Porter in view of Yu and Vigneaux further teaches wherein the pressure sensor includes a sensor head coupled to the optical fiber (Porter Fig 1 items coupled to 340 on distal end).
Claims 2-4, 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Yu and Vigneaux as applied to claims 1, 12 above, and further in view of Mcgowan [US 20140350414 A1].
As per claim 2-3, 13-14, Porter in view of Yu and Vigneaux teaches claims 1, 12 as discussed above.  Porter in view of Yu does not expressly teach wherein the proximal region of the tubular member has a first inner diameter, wherein the housing region of the tubular member has a second inner diameter, and wherein the first inner diameter is different from the second inner diameter, wherein the first inner diameter is smaller than the second inner diameter.
Mcgowan teaches teach wherein the proximal region of the tubular member has a first inner diameter, wherein the housing region of the tubular member has a second inner diameter, and wherein the first inner diameter is different from the second inner diameter, wherein the first inner diameter is smaller than the second inner diameter (Mcgowan ¶0037 “distal portion 16 may include a region with a thinned wall and/or an increased inner diameter”.  See Fig 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus Porter in view of Yu and Vigneaux by integrating polymer based diaphragm as in Mcgowan.  The motivation would be able to provide space to integrate the components used for sensing (Mcgowan ¶0037).
As per claims 4, 15, Porter in view of Yu teaches wherein the tubular member has a substantially constant outer diameter (Mcgowan Fig 1, constant outside diameter for 16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793